Citation Nr: 0300907	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  99-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
an ingrown toenail of the left great toe.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
August 1967.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by 
the RO in Columbia, South Carolina which denied the 
veterans' application to reopen the claim of entitlement 
to service connection for an ingrown toenail of the left 
great toe.


FINDING OF FACT


1. All relevant evidence necessary for adjudication of this 
claim has been obtained.

2.  In an unappealed April 1982 decision, the RO denied 
service connection for an ingrown toenail of the left 
great toe.  Evidence received since the April 1982 RO 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
a claim of service connection for an ingrown toenail of 
the left great toe, and the April 1982 RO decision is 
final.  38 USCA §§ 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has 
been notified of evidence required to substantiate the 
claim.  The Board concludes that discussions as contained 
in the initial rating decision of April 1982, the November 
1999 rating decision, in the December 1999 statement of 
the case, the October 2002 supplemental statement of the 
case and VA letters to the veteran dated in August 2001 
and July 2002 have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran has submitted written arguments.  The rating 
decisions, statement of the case and supplemental 
statement of the case provided notice to the veteran of 
what was revealed by the evidence of record.  
Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured 
by the veteran is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

It should be noted that with respect to claims requiring 
new and material evidence, the VCAA states that, 
"[n]othing in this section shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

It should also be noted that the regulation pertaining to 
the definition of new and material has been amended.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a).  However, this amendment is 
effective only for claims filed on or after August 29, 
2001.  Consequently, the current appeal will be decided 
under the old version of § 3.156(a) as is outlined in the 
decision below.


Factual Background

The veteran served on active duty from January 1966 to 
August 1967.

The evidence considered at the time of the April 1982 
rating decision consisted of the veteran's service medical 
records and post-service medical records.  A review of the 
veteran's service medical records shows that on pre-
induction medical examination performed in April 1965, the 
veteran's feet were listed as normal.  A May 1967 
treatment note showed that the veteran was treated for an 
ingrown toenail on the fifth right toe.  No medication was 
provided and no diagnosis was noted.  On medical 
examination performed for separation purposes in August 
1967, the veteran's feet were listed as clinically normal.  
Service medical records are negative for an ingrown 
toenail of the left great toe.

In a statement dated in December 1981, Dr. Nielson 
reported treating the veteran from October 1973 to 
December 1981 for various foot problems of both feet.  In 
October 1973, the doctor treated him for the surgical 
removal of an ingrown toenail of the right big toe.  In 
September 1975, the doctor reported treating him for the 
surgical removal of an ingrown toenail of the left big 
toe.  In February 1980, the doctor treated him for 
paronychia of the left big toe and in December 1981, for 
an ingrown toenail with paronychia of the left big toe.  
The pertinent diagnosis was chronic ingrown toenail with 
paronychia of the left and right big toe.  However, in 
April 1982, Dr. Nielson again submitted a statement 
indicating periods of treatment for the veteran but he 
reported treating him in October 1973, for an ingrown 
toenail of the left big toe.  The doctor then states that 
he treated him in February 1980, for an ingrown toenail 
and paronychia of the left big toe.  

In a rating decision dated April 1982, the RO found that 
the available records did not show treatment for an 
ingrown toenail of the left great toe during service or at 
the time of the veteran's discharge.  The veteran was 
notified of this decision in April 1982 and did not file 
an appeal.  Evidence submitted subsequent to this decision 
is summarized below.

In an April 1988 private medical record, it shows that the 
veteran underwent a cheilectomy of the left great toe 
performed by Dr. Merkle.  The diagnosis was hallux rigidus 
of the left great toe.

During a March 1999 VA orthopedic consultation, the 
veteran complained of a burning sensation on the soles of 
his feet.  The burning was more severe in his right foot 
and right toes.  The examiner then stated that the 
veteran's biggest complaint was tingling paresthesia on 
the sole and toes of the left foot.  The diagnosis was 
degenerative arthritis, first metatarsophalangeal joint, 
left foot and suspect diabetic neuropathy as the primary 
cause of the patient's foot discomfort.  A March 1999 
X-ray study of the left foot showed severe osteoarthrosis 
of the first metatarsophalangeal.  A July 1999 X-ray study 
of the left foot showed severe degenerative joint disease 
at the metatarsophalangeal joint of the left great toe.    

In August 1999, the veteran submitted a claim for service 
connection for an ingrown toenail of the left great toe.  
He reported again having "surgery for the same condition, 
hallux valgus."  

During a VA genitourinary examination in October 1999 the 
veteran complained of left foot pain.  The examiner 
recommended an orthopedic examination.  

VA outpatient progress notes dated from January 1999 to 
November 1999 reflect treatment for a variety of 
conditions including complaints of foot pain.  In a 
progress note dated March 1999, the veteran complained of 
pain and numbness in his left great toe.  He reported 
having surgery on his left great toe twice. 

Analysis

The veteran contends that he incurred an ingrown toenail 
in service.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002). 

The veteran's claim for service connection for an ingrown 
toenail of the left great toe was previously denied by the 
RO in an April 1982 decision.  The veteran did not appeal 
this decision, and the decision is considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2001); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim for service connection for an 
ingrown toenail of the left great toe in April 1982, it 
considered the veteran's service medical records and post-
service medical records.  The first indication of 
treatment for an ingrown toenail of the left great toe is 
dated in October 1973.  Service medical records are 
negative for treatment of an ingrown toenail of the left 
great toe.

Evidence submitted since the April 1982 RO decision 
includes VA and private medical records which show 
treatment for degenerative joint disease at the 
metatarsophalangeal joint of the left great toe.  These 
medical records for treatment of degenerative joint 
disease at the metatarsophalangeal joint of the left great 
toe are not new as they merely show the continued 
existence of pain in the left foot and toe.  Moreover, the 
medical records are not material evidence as they do not 
provide a nexus between the current disability and 
military service, and are therefore not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge; supra.

Since the RO's 1982 rating decision, the veteran has again 
provided statements asserting that he incurred an ingrown 
toenail of the left great toe during service.  The 
veteran's additional statements are essentially cumulative 
or redundant of his basic assertions at the time of the 
1982 rating decision, and such are not new evidence.  
Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
Moreover, as a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the April 1982 decision which denied 
service connection for an ingrown toenail.  Thus the claim 
has not been reopened and the April 1982 RO decision 
remains final.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an ingrown 
toenail of the left great toe is not reopened.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

